IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                    NO. PD-0364-10



                         JULIO CESAR PUENTE, Appellant

                                            v.

                               THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                            HARRIS COUNTY

      K EASLER, J., filed a concurring opinion in which K ELLER, P.J., and H ERVEY, J.,
joined.

                              CONCURRING OPINION

       I would hold that Julio Cesar Puente is estopped from challenging his sentence as

illegal.1 As the record clearly shows, Puente and the State reached an agreement whereby

Puente pled guilty in exchange for the State’s consideration to abandon the allegation that



      1
         See Rhodes v. State, 240 S.W.3d 882, 891 (Tex. Crim. App. 2007) (observing
that estoppel by contract bars a party who accepts benefits under a contract from
questioning the contract’s existence, validity, or effect).
                                                  PUENTE CONCURRING OPINION—2

the victim was under six years old, which raised the minimum punishment to twenty-five

years’ imprisonment. Puente was punished in accordance with the agreement and his

punishment for the lesser-included offense was authorized. It is absurd to permit Puente to

attack the propriety of his sentence on the basis that the indictment was not properly amended

under the terms of the plea agreement. There is no reason to hesitate to hold Puente to the

terms of the valid plea bargain agreement. We should not be addressing the merits of his

claim under these circumstances, and the court of appeals should have declined to do so as

well.



DATE DELIVERED: September 22, 2010
PUBLISH